

Exhibit 10.3
REVOLVING NOTE

 

 

$3,000,000

July 24, 2014

          FOR VALUE RECEIVED, each of MGC DIAGNOSTICS CORPORATION, a Minnesota
corporation, and MEDICAL GRAPHICS CORPORATION, a Minnesota corporation
(individually and collectively, the “Borrower”), jointly and severally, promises
to pay to the order of BMO HARRIS BANK N.A., a national banking association (the
“Bank”), at its main office in Minneapolis, Minnesota or at such other place as
may be designated in writing from time to time by the Bank, in lawful money of
the United States of America, the principal sum of Three Million Dollars
($3,000,000) or so much thereof as has been advanced by the Bank to or for the
benefit of the Borrower pursuant to that certain Credit Agreement, dated as of
the date hereof, as amended from time to time, among the Borrower and the Bank
(the “Credit Agreement”) and remains unpaid, together with interest (as provided
in the Credit Agreement) on the unpaid principal balance hereof from the date
hereof until this Note is fully paid.

          This Note is payable as provided in the Credit Agreement. The Borrower
may prepay at any time and from time to time, all or any portion of the balance
from time to time remaining on this Note as provided in the Credit Agreement.

          This Note is the “Revolving Note” referred to in the Credit Agreement,
is issued pursuant to and is subject to the Credit Agreement which, among other
things, provides for acceleration of the maturity hereof upon the occurrence of
an Event of Default, as defined in the Credit Agreement, and is secured by the
Security Agreements and other Loan Documents referred to in the Credit
Agreement.

          The Borrower, jointly and severally, agrees to pay all costs of
collection, including reasonable attorneys’ fees, in the event this Note is not
paid when due. This Note is being delivered in, and shall be governed by, the
laws of the State of Minnesota. Presentment or other demand for payment, notice
of dishonor and protest are expressly waived.

 

 

 

 

MGC DIAGNOSTICS CORPORATION

 

 

 

 

By

/s/ Wesley W. Winnekins

 

Its

Chief Financial Officer, Chief

 

 

Operating Officer and Secretary

 

 

 

 

MEDICAL GRAPHICS CORPORATION

 

 

 

 

By

/s/ Wesley W. Winnekins

 

Its

Chief Financial Officer, Chief

 

 

Operating Officer and Secretary

53

--------------------------------------------------------------------------------